By Judge T. J. Markow
The parties came on August 9, 2007, for argument on the defendant, Genesis Properties, Inc.’s, Motion for Summary Judgment.
Plaintiffs in these consolidated cases claim that they were injured by lead poisoning while they occupied an apartment leased to their aunt and owned by the defendant. Plaintiffs claim that they were exposed to lead *519because the landlord failed to comply with the statewide building code commonly referred to as “BOCA.” They say that the landlords’ violation of BOCA makes them negligent per se.
Defendant counters that the tenant’s invitees are owed no duty of care beyond that owed to a tenant and that a landlord owes no duty to a tenant in exclusive possession to maintain a premises. See Oliver v. Cashin, 192 Va. 540, 65 S.E.2d 571 (1951). Plaintiff agrees but says that, under the lease between the defendant and the aunt, defendant:
covenants that the Property shall comply with the requirements of building and housing codes materially affecting health and safety and applicable to the property.
See Lease, Paragraph 4.
Under this covenant, landlord has assumed responsibilities to the tenant beyond its common law duties. Under Oliver v. Cashin, supra, these plaintiff-invitees step into the shoes of their aunt, the tenant, and are owed those duties assumed by the landlord to comply with building and housing codes. It is, therefore, ordered that the defendant’s Motion for Summary Judgment is overruled.